         Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 1 of 10
                                                                                                     USOO668,7343B2

(12) United States Patent                                                            (10) Patent No.:                 US 6,687,343 B2
       Takemoto                                                                      (45) Date of Patent:                          Feb. 3, 2004

(54) INTERNET COMMUNICATION CONTROL                                                    5,103,448 A        4/1992 Barnes et al. ............... 370/280
        APPARATUS AND COMMUNICATION                                                    5,596,631 A        1/1997 Chen .......................... 379/177
        TERMINAL CALLING METHOD
                                                                                            FOREIGN PATENT DOCUMENTS
(75) Inventor: Yuuji Takemoto, Tokyo (JP)                                       JP             58-117760          * 7/1983
                                                                                JP               3.133297           8/2000
(73) Assignee: Panasonic Communications Co., Ltd.,
               Tokyo (JP)                                                                        OTHER PUBLICATIONS
(*) Notice:          Subject to any disclaimer, the term of this                English Language Abstract JP 3133297.
                     patent is extended or adjusted under 35
                     U.S.C. 154(b) by 112 days.
                                                                                * cited by examiner
(21) Appl. No.: 10/119,773
                                                                                Primary Examiner Wing Fu Chan
(22) Filed:     Apr. 11, 2002                                                   (74) Attorney, Agent, or Firm-Greenblum & Bernstein,
(65)                 Prior Publication Data                                     P.L.C.
        US 2003/0021399 A1 Jan. 30, 2003                                        (57)                       ABSTRACT
(30)          Foreign Application Priority Data                                 If any of the communication terminals has incoming calls,
  Jun. 29, 2001      (JP) ....................................... 2001-198437   calling Signals are repeatedly output to the communication
                                                                                terminal at predetermined intervals until the communication
(51) Int. Cl. ............................................... H04M 11/00        terminal answers. When one communication terminal is
(52) U.S. Cl. ................................ 379/93.05; 379/90.01;            called before another communication terminal answers its
                                    379/179; 379/373.01; 370/352                preceding call, calling Signals to each communication ter
(58) Field of Search ........................... 379/90.01, 93.01,              minal are repeatedly output alternately. Thus, a simple
                     379/93.05-9307, 93.14, 100.12, 100.14,                     Structure that is capable of changing output destinations for
                   164, 171-173, 179, 252, 372, 373.01, 418;                    very calling Signal output is provided. Upon receiving
                                               370/352,392                      multiple incoming calls at about the same time, the appa
                                                                                ratus can repeatedly output calling Signals to corresponding
(56)                     References Cited                                       communication terminals, without having multiple calling
                                                                                Signal output apparatuses.
                  U.S. PATENT DOCUMENTS
       4,435,803 A         3/1984 Das et al. ................... 370/228                        5 Claims, 5 Drawing Sheets
                                                                                                     11




                                                 Control Processing
                                                         Unit
                                                        (CPU)
                                                                                                                                             -3

                                                                                                                               —) Talephone
   Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 2 of 10


U.S. Patent        Feb. 3, 2004       Sheet 1 of 5      US 6,687,343 B2

                                  |
   Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 3 of 10


U.S. Patent        Feb. 3, 2004        Sheet 2 of 5     US 6,687,343 B2

  Fig.2




                                                        13




                                                             8




                                                             7




                                       T4

                         Calling Driver
                                   A
   Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 4 of 10


U.S. Patent        Feb. 3, 2004    Sheet 3 of 5         US 6,687,343 B2



  Fig.3




                                                                        144

                                                        A               f
                                      ------------------- -
                                  Calling                                     .
                 Timer            Destination (H-0
                                  Controller

                                            1443



                                                            1445
                                                            (
                                                   Off Hook
                                                    Detector
            ----------------------------------------- j




                                                                   12
   Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 5 of 10


U.S. Patent                                   Feb. 3, 2004                             Sheet 4 of 5                                             US 6,687,343 B2

                                                                          START
  Fig.4
                                                                                            Step
                                                                      Both Communication           YES
                                                                     Terminal have incoming
                                                                             Calls
                                                                                                                        Step 14
                                                                                 NO
                                                                                                   ommunication terminal             NO
                                                          Step 2                               is off hook or incoming call
                                                                                                        has stopped
                                                     YES        Communication terminal
                                                                       has incoming call


                                                                                                      communication
                                                                                                   terminal 2 incoming
                                                                                                                                                                       Step 17
                                                                                                   cal terminal process                                    communication
                                                                                                                                                          terminal 2 incoming
                                             communication                                                                                              cal termination process
                                          terminal 2 incoming
                                          call terminal process
     Step 6
   YES     communication terminal 2
                                                                                                                  Step 1 8
                      ringing                                                                                                                               YES
                                                                                                                       communication terminal 2
                                                                                                                                    ringing
                            NO
      Step 7                                                                                                                              NO
    NO                                                                                                            Step 1 9
           1 second has passed after the
                   ring stopped?                                                                                       communication terminal 3
                                                                                                                                                            YES
                                                                                                                                    ringing
      Step 8                YES
                                                                                                                                           NO
                  communication
                     terminal 2                                                                                   Step 20
               ring initiation process
                                                                                                              NO       communication terminal 2
                                                                                                                                previous rang
                                                                    communication terminal
                                                                       has incoming call?
                                          communication terminal                                                                 communication
                                           is of hook or incoming                                                                  terminal
                                                                                                                              ring initiation process
                                                                                              Step 22
                                                                                                      communication
                                                                                                        terminal 2
                                             communication                                         ring initiation process
                                          terminal 3 incoming
      Step 11                             call terminal process
     YES
           communication terminal 3
                      ringing




           1 second has passed after the
                  ring stopped?


                  communication
                    terminal
                ring initiation process
    Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 6 of 10


U.S. Patent             Feb. 3, 2004              Sheet 5 of 5               US 6,687,343 B2



 Fig.5
                                              Central                       P

             Caller A          Caller B
                                             Psing
                                               Unit 1
                                                      Communication
                                                        Terminal 2
                                                                    Communication
                                                                      Terminal 3




                   Incoming
                        Call
                                                      Ring
                                                      Ring
                                     Incoming         Ring
                                          Call
                                                      Ring
                                                                  Ring


                                                     -. Ring
                                                     - Ring
                                                     -. Ring                        Communication
                                                                                    Terminal 2
                                                                  Ring              Off Hook



                                                                                    Communication
                                                                                    Terminal 3
                                                                                    Off H00k
       Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 7 of 10


                                                   US 6,687,343 B2
                              1                                                                    2
     INTERNET COMMUNICATION CONTROL                                    AS a calling Signal output apparatus, data may be pro
       APPARATUS AND COMMUNICATION                                   cessed in a parallel configuration, by enabling the commu
         TERMINAL CALLING METHOD                                     nication terminals to output calling Signals. However, the
                                                                     apparatus becomes very complicated and the cost rises. Each
                                                                     communication terminal may be provided with a calling
          BACKGROUND OF THE INVENTION                                Signal output apparatus. However, the wiring becomes com
  1. Field of the Invention                                          plicated in that case as well, and the device becomes
                                                                     upsized, while raising the cost Similarly to the above.
   The present invention relates to an Internet communica
tion control apparatus and communication terminal calling       1O              SUMMARY OF THE INVENTION
method that perform communication of Internet phones and
facsimiles via networks and the Internet, using ordinal                 This invention is provided in view of above-described
telephones and facsimile apparatuses.                                problem in prior art. The main object of the invention is
   2. Description of Related Art                                     provide an Internet communication control apparatus and
                                                                     communication terminal calling method that can easily
   Recently, with the widespread of the Internet use, various   15   perform individual calling process, without complicating or
forms of devices that use the Internet, Such as Internet             upsizing the apparatus, when connected telephones and
phones and Internet facsimiles, have become available. For           facsimile apparatuses have incoming calls from multiple
example, in the Japanese Patent No. 3133297, which has the           parties about the same time with an overlapping of time.
Same applicant for this application, a communication control            To achieve the above-described object, the present inven
apparatus has been proposed, which can perform Internet              tion is provided with an Internet communication control
phone and facsimile communication connecting to analog               apparatus, to which multiple communication terminals, Such
communication terminals. Such as ordinal telephones and              as facsimile apparatuses and/or telephones, are connected,
facsimiles.                                                          that is also connected to the Internet and can transmit/
  According to Such an apparatus, an ordinal telephone               receive data between the connected communication termi
                                                                25
conversation is converted from analog to digital and trans           nals and other communication terminals via the Internet. The
mitted to an Internet phone of the other Side, using Internet        apparatus is provided with a calling Signal output unit that
phone protocols. Also, data Scanned by a facsimile is                repeatedly outputs calling Signals to the communication
attached to e-mail, by converting the data into a TIFF file,         terminal at predetermined intervals, when any of the con
and transmitted to an Internet facsimile apparatus of the            nected communication terminals has an incoming call.
other Side.                                                          When one communication terminal is called before another
   In response to an incoming call from the other Side, the          communication terminal answers its preceding call, the
apparatus determines whether it is of a telephone or fac             calling Signal output unit outputs calling Signals to the
Simile according to the protocols, chooses a communication           Second communication terminal, between the calling signals
terminal that is connected to the communication control              to the first communication terminal.
                                                                35
apparatus according to the types of call, and outputs calling           For example, in case of two communication terminals, the
(incoming call) signals to the communication terminal.               apparatus repeatedly outputs calling Signals alternately. In
   The above-described patent mentions Steps to establish            case of three or more terminals, the apparatus repeatedly
communication without any overlap of time; however, it               outputs calling Signals in the order.
does not mention Steps to establish Simultaneous commu          40      Normally, calling Signals are output intermittently.
nication and Such a development of configuration has been            Therefore, by performing a calling Signal output proceSS for
needed.                                                              another communication terminal, between one calling Signal
   For Such communication control apparatuses, a Sugges              and the next, a simple Structure that is capable of changing
tion may be easily made to change data into packets and to           output destinations for every calling Signal output is pro
transmit/receive the same via the Internet, So that after the   45   Vided. Also, upon receiving multiple incoming calls at about
communication is established, Simultaneous phone conver              the same time, the apparatus can repeatedly output calling
sations or facsimile communication can be established                Signals to corresponding communication terminals, without
within the range that the conversations and facsimile data           having multiple calling Signal output apparatuses.
are not interrupted.                                                   Also, to achieve the above-described object, the present
   For example, in the above-described patent, an example to    50   invention is provided with a communication terminal calling
connect two communication terminals is disclosed. In that            method for the Internet communication control apparatus, to
case, after the communication is established, packets are            which multiple communication terminals. Such as facsimile
developed to be divided into communication terminals and             apparatuses and/or telephones are connected, that is also
to output the data to interfaces Set in each communication           connected to the Internet and can transmit/receive data with
terminal. In such an interface, an FIFO memory and AD/DA        55   other communication terminals by converting the transmis
converter are equipped So that conversations and facsimile           Sion request from each of the communication terminal via
data are not interrupted.                                            the Internet. If any of the communication terminals has
   However, to proceSS data when the telephone and fac               incoming calls, calling Signals are repeatedly output to the
Simile apparatus that are connected to the communication             communication terminal at predetermined intervals until the
control apparatus have incoming calls from multiple callers     60   communication terminal answers. When one communica
at about the Same time, with an overlap of time, the                 tion terminal is called before another communication termi
apparatus needs to repeatedly output calling Signals to the          nal answers its preceding call, calling Signals are output to
communication terminals at predetermined intervals. Since            the Second communication terminal, between the calling
the proceSS is different, the above-described process after          Signals to the first communication terminal.
establishing the communication cannot be applied to the         65     Also, when any of the communication terminals that have
Situation. Thus, a separate calling Signal output apparatus          incoming calls answers, calling Signals to other communi
needs to be established.                                             cation terminals are continued to be output.
       Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 8 of 10


                                                     US 6,687,343 B2
                              3                                                                      4
      BRIEF DESCRIPTION OF THE DRAWINGS                                  If there is a transmission request from the communication
   The present invention is further described in the detailed          terminals 2 and 3, on the other hand, a data encoder 146
description which follows, with reference to the noted                 compresses and converts the Voice digital data for the packet
plurality of drawings by way of non-limiting examples of               transmission according to a protocol Such as G. 729. A
exemplary embodiments of the present invention, in which               packet generator 147 generates a packet, So that the gener
like reference numerals represent Similar parts throughout             ated packet can be transmitted via a packet Sender 148 and
the Several views of the drawings, and wherein:                        network controller 13.
   FIG. 1 is a block diagram illustrating a configuration of an           FIG. 3 is a bock diagram illustrating a configuration of the
Internet communication control apparatus according to the              calling driver 144. A calling destination controller 1441 is
present invention;                                                     connected to the data decoder 142 and packet analyzer 143.
   FIG. 2 is a block diagram illustrating a configuration of a         The calling destination controller 1441 analyzes data des
central processing unit (CPU) 14;                                      ignating communication terminals in a control packet and
   FIG. 3 is a block diagram illustrating a configuration of a         Selects a communication terminal. In this embodiment, two
calling driver 144;                                                    communication terminals i.e., a telephone and facsimile are
   FIG. 4 is a flowchart of a calling process by the Internet     15   connected. If three or more communication terminals are
communication control apparatus according to the present               connected, a waiting line is generated in the order of calling
invention; and                                                         requests, and the communication terminals will ring in the
   FIG. 5 is a Sequence chart of the calling proceSS by the            order, i.e., first, Second and third. Upon receiving an incom
Internet communication control apparatus according to the              ing call, the calling destination controller 1441 determines
present invention.                                                     whether the calling destination from the other side is for the
      DETAILED DESCRIPTION OF PREFERRED                                communication terminal 2 of the terminal interface 11, or for
                EMBODIMENTS                                            the communication terminal 3 of the terminal interface 12.
   The embodiment of the present invention is explained in             Then a calling Signal generator 1443 generates a calling
the following, in reference to the above-described drawings.           Signal So that the calling Signal generated via a Sender 1444
                                                                  25   is selectively transmitted to either the terminal interfaces 11
   FIG. 1 is a block diagram illustrating a configuration of           and 12, i.e., the communication terminals 2 and 3. The
the Internet communication control apparatus according to              length of the calling Signal is Set to 2 Seconds, for example,
the present invention. A communication control apparatuS 1             and it is set by a timer 1442.
is provided with two terminal interfaces 11 and 12 that are              When the corresponding communication terminal 2 or 3
connected to communication terminals 2 and 3, which are
telephones or facsimiles, a network controller 13 that are             answers, an off hook detector 1445 detects it and stops
connected to the Internet via a router, Such as LAN, a central         generating/transmitting (outputting) the calling signal.
processing unit (CPU) 14 that analyzes transmission                    When the call from the other side also stops, the off hook
requests from the communication terminals 2 and 3, changes             detector 1445 stops generating/transmitting (outputting) the
the data into packets, performs data transmission via the         35
                                                                       calling Signal. In addition, when the call from the other side
network controller 13, receives data via the network con               Stops, the corresponding packet is transmitted. Upon detect
troller 13, and transmits the receiving data to the correspond         ing the packet, generating/transmitting the calling Signal is
ing communication terminal 2 or 3; and a table 15 that                 Stopped.
converts phone numbers and/or abbreviated dial numbers                    FIG. 4 is a flowchart when incoming calls from one or two
into IP addresses or mail addresses, from the transmission        40   parties have been received. First, StepS 1, 2, and 3 check
requests of the communication terminals 2 and 3. In this               whether both of the communication terminals 2 and 3 have
configuration, both of the communication terminals 2 and 3             Separate incoming calls, whether either one of the commu
are telephones.                                                        nication terminals 2 or 3 has incoming calls, or whether
   The terminal interfaces 11 and 12 comprises AD/DA                   there is no incoming call. When there is a calling request
converters 11a and 12a, and FIFO memory 11b and 12b.              45   only to the communication terminal 2, the control moves
   FIG. 2 is a block diagram illustrating a configuration of           from Step 2 to Step 4 to check whether the communication
the central processing unit (CPU) 14. A packet detector 141            terminal 2 has already answered the call, that is, off the hook,
that is connected to the network controller 13 is connected            or whether the calling request to the communication termi
to a packet analyzer 143 via a data decoder 142. The data              nal 2 has stopped. If the communication terminal 2 is off the
decoder 142 groups the data divided into multiple packets         50   hook or the calling request to the communication terminal 2
and restores it into original data. For a voice packet that is         has stopped, a calling request termination proceSS for the
compressed/converted for packet transmission, the data                 communication terminal 2 is performed at Step 5, and the
                                                                       flow ends.
decoder 142 restores the packet into Voice data to be
replayed. The packet analyzer 143 analyzes the restored                   If the communication terminal 2 is not off the hook at Step
data. When calling requests are detected from the receiving       55   4, and the calling request to the communication terminal 2
packet, the terminal interface 11 outputs a calling Signal to          has not Stopped, the control proceeds to Step 6 to check
the communication terminals 2 and the terminal interface 12            whether the ringer of the communication terminal 2 is on,
outputs a calling Signal to the communication terminal 3               i.e., whether it is ringing. If it is ringing, the flow ends as is.
(ring initiation process) in a later described Steps via a             If it is not ringing, the control moves to Step 7 to check
calling driver 144, as a calling Signal output unit, and a        60   whether 1 Second has passed after the ringing Stopped. If 1.
ringer is turned on, i.e., a ring is initiated. If a communica         Second has passed after the ringing Stopped, the control
tion is established, data input from the data decoder 142 and          proceeds to Step 8 to perform the ring initiation process, and
packet analyzer 143 is restored into Voice digital data to be          the flow ends. If 1 Second has not passed after the ringing
replayed with a data reproducer 145, so that the terminal              Stopped, the flow ends as is.
interfaces 11 and 12 can convert the data into analog data        65      Next, when there is a calling request only to the commu
and output to the communication terminals 2 and 3 respec               nication terminal 3, the control proceeds from Step 3 to Step
tively.                                                                9 to check whether the communication terminal 3 is off the
         Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 9 of 10


                                                        US 6,687,343 B2
                              S                                                                          6
hook or the calling request to the communication terminal 3                  Additionally, there are two communication terminals in
has Stopped. If the communication terminal 3 is already off                this embodiment; however, with three or more communica
the hook or the calling request to the communication ter                   tion terminals connected, those communication terminals
minal 3 has stopped, a calling request termination proceSS                 can Similarly ring repeatedly in the order.
for the communication terminal 3 is performed at Step 10,                     The present invention is not limited to the above
and the flow ends.
                                                                           described embodiments, and various variations and modifi
    If the communication terminal 3 is not off the hook at Step            cations may be possible without departing from the Scope of
9, and the calling request to the communication terminal 3                 the present invention.
has not stopped, the control proceeds to Step 11 to check
whether the ringer of the communication terminal 3 is on,                     This application is based on the Japanese Patent Appli
i.e., whether it is ringing. If it is ringing, the flow ends as is.        cation No. 2001-198437 filed on Jun. 29, 2001, entire
If it is not ringing, the control proceeds to Step 12 to check             content of which is expressly incorporated by reference
whether 1 Second has passed after the ringing Stopped. If 1.               herein.
Second has passed after the ringing Stopped, the control                     What is claimed is:
proceeds to Step 13 to perform the ring initiation process,           15      1. An Internet communication control apparatus Selec
and the flow ends. If 1 Second has not passed after the                    tively connected to a plurality of communication terminals
ringing Stopped, the flow ends as is.                                      and to a computer network, Said Internet communication
    If there are calling requests to both the communication                control apparatus comprising:
terminals 2 and 3, the control proceeds from Step 1 to Step                   a controller configured to transmit calling Signals to Said
14. In Steps 14-17, the control checks whether the commu                         plurality of communication terminals, wherein a Single
nication terminal 2 or communication terminal 3 is off the
hook, or the calling requests have Stopped. If the commu                         calling Signal having a first predetermined time period
nication terminal 2 or communication terminal 3 is off the                      is transmitted to one communication terminal of Said
hook, or the calling requests have stopped, a calling request                   plurality of communication terminals when a Single
termination proceSS is performed and the flow ends.                             calling request is detected from the computer network,
  If both the communication terminals 2 and 3 are not off
                                                                      25        and wherein plural calling Signals having a Second
the hook, and the calling request to the communication                          predetermined time period are Sequentially transmitted
terminal 2 has not stopped, the control proceeds to Step 18                     to plural communication terminals of Said plurality of
to check whether the communication terminal 2 is ringing.                       communication terminals when plural calling requests
If it is ringing, the flow ends. If the communication terminal                  are detected from the computer network, Said plural
2 is not ringing at Step 18, the control proceeds to Step 19                    calling Signals being transmitted one after another to
to check whether the communication terminal 3 is ringing.                       the plural communication terminals.
If it is ringing, the flow ends as is. If the communication                  2. The Internet communication control apparatus accord
terminal 3 is also not ringing at Step 19, the control proceeds            ing to claim 1, further comprising a memory that Stores a
to Step 20 to check whether the last ring was from the                     telephone number and a destination address on the computer
communication terminal 2 or communication terminal 3. If              35   network corresponding to the telephone number;
the last ring is from the communication terminal 2, the                      Said controller retrieving Said destination address corre
control proceeds to Step 21 to perform a ring initiation                        sponding to the telephone number from Said memory
proceSS for the communication terminal 3. If the last ring is                   and transmits data to the retrieved destination address
from the communication terminal 3, the control proceeds to                      via the computer network when Said controller receives
Step 22 to perform a ring initiation process for the commu            40        a transmission request to a destination designated by
nication terminal 2, and the flow ends.                                         the telephone number from the communication termi
   The above-described flow is repeated at short intervals.                     nal.
Therefore, if there is a calling request only to the commu                    3. The Internet communication control apparatus accord
nication terminal 2, processes for Steps 1, 2, 4, and 6-8 are              ing to claim 1, wherein at least one of Said plurality of
repeated and the communication terminal 2 rings at prede              45   communication terminals is a telephone apparatus.
termined intervals. If there is a calling request only to the                 4. The Internet communication control apparatus accord
communication terminal 3, processes for Steps 1-3, 9, and                  ing to claim 1, at least one of Said plurality of the commu
11-13 are repeated and the communication terminal 3 rings                  nication terminals is a facsimile apparatus.
at predetermined intervals.                                                   5. A communication control method for controlling an
   If there are calling requests for communication terminals          50   Internet communication control apparatus Selectively con
2 and 3 with an overlap of time, and as long as they continue,             nected to a plurality of communication terminals and to a
the processes for Steps 1, 14, 16, and 18–22 are repeated and              computer network, the communication control method com
the communication terminals 2 and 3 ring alternately. If one               prising:
of the communication terminals 2 and 3 is off the hook, or                    transmitting a single calling Signal having a first prede
a calling request has stopped, the control performs processes         55         termined time period to one communication terminal of
of StepS 1, 2, 4, and 6-8, or a process of StepS 1-3, 9, and                     the plurality of communication terminals when a Single
11-13.
   FIG. 5 illustrates a flow of signals, when a first calling                    calling request is detected from the computer network;
                                                                                and
request is made to the communication terminal 2, then to the                 Sequentially transmitting plural calling Signals having a
communication terminal 3, and the communication terminal
2 becomes off the hook during a calling request is continuing         60        Second predetermined time period to plural communi
to the communication terminal 3.                                                cation terminals of the plurality of communication
  First, the communication terminal 2 rings for 2 Seconds,                      terminals when plural calling requests are detected
and pauses for 1 Second. When there is a calling request to                     from the computer network, the plural calling Signals
the communication terminal 3, the communication terminals                      being transmitted one after another to the plural com
2 and 3 ring alternately. When the communication terminal             65        munication terminals.
2 becomes off the hook, the communication terminal 3 rings
for 2 Seconds, and pauses for 1 Second.
              Case 3:19-cv-07734-JSC Document 1-1 Filed 11/24/19 Page 10 of 10
               UNITED STATES PATENT AND TRADEMARK OFFICE
                     CERTIFICATE OF CORRECTION

PATENT NO.      : 6,687,343 B2                                                                    Page 1 of 1
DATED           : February 3, 2004
INVENTOR(S) : Y. Takemoto

       It is certified that error appears in the above-identified patent and that said Letters Patent is
       hereby corrected as shown below:

      Title page,
      Item 57, ABSTRACT,
      Line 10, “very” should be -- every --.




                                                                  Signed and Sealed this
                                                                Third Day of May, 2005


                                                                                  WDJ
                                                                             JON W. DUDAS
                                                         Director of the United States Patent and Trademark Office
